IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 JAMIL GANDY,                                   : No. 82 MM 2020
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 PA. DOC, OFFICER LT. SASHA REEDER,             :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of June, 2020, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Mandamus or in the [alternative] a Writ

of Prohibition” is DENIED.